
	

113 S2943 IS: To amend Public Law 110–299 to extend the time period during which permits are not required for certain discharges incidental to the normal operation of vessels.
U.S. Senate
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2943
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2014
			Mr. Rubio (for himself, Ms. Murkowski, Mr. Inhofe, Mr. Vitter, Mr. Walsh, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend Public Law 110–299 to extend the time period during which permits are not required for
			 certain discharges incidental to the normal operation of vessels.
	
	1.Discharges incidental to normal operation of vesselsSection 2(a) of Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking December 18, 2014 and inserting December 18, 2015.
